UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1296



In Re:   PATRICK J. MUHAMMAD,



                                             Respondent - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Benson Everett Legg, Chief District Judge.
(8:05-mc-00484)


Submitted:   August 17, 2007             Decided:   September 5, 2007


Before WILLIAMS, Chief Judge, and GREGORY and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Patrick J. Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patrick J. Muhammad appeals the order of the United

States District Court for the District of Maryland disbarring

Muhammad from practicing law before that court.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   In Re: Muhammad, No.

8:05-mc-00484 (D. Md. Apr. 5, 2007).    We deny as moot the pending

motions for an emergency stay of the district court’s disbarment

order and to expedite the adjudication of this appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -